NOT FOR PUBLICATION                           FILED
                                                                          JUL 17 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS PATRICK,                               No. 18-17312

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00239-LJO-JDP

 v.
                                                MEMORANDUM*
REYNAGA; et al.,

                Defendants-Appellees,

and

F. FELECIANO; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Former California state prisoner Nicholas Patrick appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First

Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion a dismissal for failure to prosecute or failure to comply

with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002)

(failure to comply with court order); Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th

Cir. 1996) (failure to prosecute). We affirm.

      The district court did not abuse its discretion by dismissing Patrick’s action

after Patrick failed to comply with the district court’s order to respond to or oppose

defendants’ motion to dismiss. See Pagtalunan, 291 F.3d. at 642 (discussing

factors to be considered before dismissing an action for failure to prosecute or

failure to comply with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th

Cir. 1992) (“[I]t is not required that the district court make explicit findings in

order to show that it has considered these factors . . . we may review the record

independently to determine if the district court has abused its discretion”).

      AFFIRMED.




                                           2                                     18-17312